Exhibit 10.1

 

September 28, 2004

 

Gary Muto

[Address Omitted]

 

Dear Gary,

 

Congratulations on your new position with the company! At Gap Inc., we support
talent development across the company and encourage employees to seek out
opportunities that best fit their interests and strengths. We feel confident
your new position will provide many rewarding challenges and opportunities for
future career growth.

 

This letter is to confirm our offer to you as President of our new fourth brand.
In this position you will report to Paul Pressler, President and Chief Executive
Officer, Gap Inc. Your start date is September 15, 2004.

 

Salary. Your annual salary will remain unchanged at $850,000, payable every two
weeks. You are scheduled to receive a performance and a compensation review in
March 2005, based on your time in the position.

 

Annual Bonus. Based on your position as Division President, you will participate
in the Executive Management Incentive Cash Award Program (MICAP). Executive
MICAP is a cash incentive program that rewards achievement of Gap Inc. and/or
Division financial objectives. Under the current program, your annual target
bonus will be 70% of your base salary. Depending on results, your actual bonus,
if any, may be higher or lower and can reach a maximum of 140%. Bonus payments
will be prorated based on time in position, divisional or country assignment and
changes in base salary or incentive target that may occur during the fiscal
year. Gap Inc. has the right to modify the program at any time. Management
discretion can be used to modify the final award amount. Bonus payments are
subject to supplemental income tax withholding.

 

Beginning on the start date for your new position, your bonus will be based on
Gap Inc. financial results for the remainder of fiscal year 2004.

 

Additional Bonus Payments. In connection with your acceptance of this position
and in recognition of your continued contributions to Gap Inc., you will receive
a payment of $100,000 on or about the date you have relocated to and established
residence in an East Coast location within reasonable commuting distance of our
New York offices (the “Relocation Date”). You will receive an additional $70,000
on the first anniversary of the Relocation Date and a final payment of $50,000
on the second anniversary of the Relocation Date. These payments will not be
earned until the relevant Relocation or subsequent anniversary date, and you
must be employed by Gap Inc. and working in our New York offices on the date
payment is due in order to be eligible. These bonus payments are subject to
supplemental income tax withholding.



--------------------------------------------------------------------------------

Gary Muto

September 28, 2004

Page Two

 

Relocation. Gap Inc. will pay for your relocation expenses in accordance with
the company’s relocation policy. Our Relocation Department will send you a
brochure explaining your relocation benefits and obligations. By signing this
letter you agree to abide by the terms of the Company’s relocation policy,
including its payback provisions. A relocation administrator will call you to go
over the specific components of your package and work with you throughout the
relocation process. In the meantime, if you have questions, please call our
Relocation Department at (800) 333-7899, x44357.

 

Income Continuation. In the event that Gap Inc. (the “Company”) terminates your
employment involuntarily without cause before September 15, 2007, the Company
will offer to make bi-weekly payments to you based on your then current base
salary and subsidize your COBRA medical premium (collectively, “Income
Continuation”) according to the following schedule beginning on the day after
your last day of employment:

 

  a. If your employment is terminated before September 15, 2005, you will
receive Income Continuation for 18 months.

 

  b. If your employment is terminated upon or after September 15, 2005 but
before September 15, 2007, you will receive Income Continuation for 12 months.

 

If your employment is involuntarily terminated without cause upon or after
September 15, 2007, you may be eligible to receive severance in an amount
consistent with the Company’s then current severance guidelines.

 

Prior to and as a condition of receiving the Income Continuation and/or
severance described above, you must execute a settlement agreement which
includes a full release of all claims arising out of your employment and
termination of employment with Gap Inc. During the Income Continuation period,
you agree to be reasonably available to the Company as requested to respond to
requests for information concerning matters, facts or events relating to the
Company or any Company entity about which you may be knowledgeable.

 

If you accept new employment or establish any other professional relationship
(e.g. a consulting relationship) for which you are compensated during the
applicable Income Continuation period or if you breach your remaining
obligations to the Company (e.g. your duty to protect confidential information
and your agreement to not solicit Gap Inc. employees), Income Continuation will
cease effective on your acceptance or breach as described herein. As a condition
of receiving Income Continuation, you agree to inform Gap Inc. within five days
of your acceptance of new employment or other compensated relationship.

 

For purposes of this agreement, “cause” shall mean termination of your
employment based on good faith determination by the CEO that your employment be
terminated for any of the following reasons: (1) indictment, conviction or
admission of any crime involving dishonesty or moral turpitude; (2)
participation in any act of fraud or malfeasance against Gap Inc.; (3)
intentional damage to any property of Gap Inc.; (4) breach of any provision of
this agreement or Gap Inc.’s Code of Business Conduct; (5) use of alcohol or
drugs which interferes with the performance of your duties under this agreement
or which compromises the integrity and reputation of Gap Inc., its employees or
products; or (6) absence from employment, other than a result of disability, for
any reason for a period of more than four weeks without prior consent by the
Board.



--------------------------------------------------------------------------------

Gary Muto

September 28, 2004

Page Three

 

If you voluntarily resign your employment from Gap Inc. at any time or your
employment is terminated for cause, you will receive no compensation, payment or
benefits after your last day of employment. If your employment terminates for
any reason, you will not be entitled to any payments, benefits, damages, award
or compensation other than as provided in this offer.

 

Abide by Company Policies. You agree to abide by all applicable Company policies
including, but not limited to, policies contained in the Code of Business
Conduct.

 

Insider Trading Policies. Based on the level of your position, you will be
subject to Gap Inc.’s Securities Law Compliance Manual, which among other things
places restrictions on your ability to buy and sell Gap Inc. stock and requires
you to pre-clear trades. If you do not already have a copy of the compliance
manual, or have questions about it, you should contact Frank Garcia in Gap Inc.
Stock Administration, at (415) 427-4697.

 

Employment Status. You understand that your employment is still “at-will”. This
means that you do not have a contract of employment for any particular duration
or limiting the grounds for your termination in any way or precluding Gap Inc.
from revoking this offer of employment at any time. You are free to resign at
any time. Similarly, the Company is free to terminate your employment at any
time for any reason. The only way your at-will status can be changed is if you
enter into an express written contract with the Company that contains the words
“this is an express contract of employment” and is signed by an officer of the
Company. In the event that there is any dispute over the terms, enforcement or
obligations under this agreement, the prevailing party shall be entitled to
recover from the other party reasonable attorneys fees and costs incurred to
enforce the agreement.

 

Please review this agreement, sign one set of the enclosed originals and return
to Sue Robinson at Gap Inc. You may keep the other original for your personal
records.

 

Gary, congratulations on this latest achievement in your career at Gap Inc.

 

Yours sincerely,

 

/s/ Paul Pressler

--------------------------------------------------------------------------------

Paul Pressler

President and Chief Executive Officer

 

Confirmed this 30th day of September, 2004

 

/s/ Gary Muto

--------------------------------------------------------------------------------

Gary Muto



--------------------------------------------------------------------------------

CONFIDENTIALITY & NON-SOLICITATION AGREEMENT

 

I, Gary Muto, acknowledge that the services I will perform for Gap Inc. are
unique and extraordinary and that I will be in a relationship of confidence and
trust with Gap Inc. As a result, during my employment with Gap Inc., I will
acquire “Confidential Information” that is (1) owned or controlled by Gap Inc.,
(2) in the possession of Gap Inc. and belonging to third parties, and/or (3)
conceived, originated, discovered or developed in whole or in part by me.
Confidential Information includes trade secrets and other confidential or
proprietary business, technical, strategic, marketing, legal, personnel or
financial information, whether or not my work product, in written, graphic, oral
or other tangible or intangible forms, including, but not limited to: strategic
plans; unannounced product information, specifications or designs; sales and
pricing practices; computer programs; drawings, diagrams, models; vendor or
customer names; employee lists or organizational charts; company telephone
directories; individual employee compensation and benefits information; business
or marketing plans; studies, analyses, projections and reports; communication
with attorneys; and software systems and processes. Any information that is not
readily available to the public shall be considered to be a trade secret and
confidential and proprietary.

 

I agree that I will keep the Confidential Information in strictest confidence
and trust, and will not, without the prior written consent of Gap Inc.’s General
Counsel, directly or indirectly use or disclose to any person or entity any
Confidential Information, during or after my employment, except as is necessary
in the ordinary course of performing my duties while employed by Gap Inc.

 

I also agree that in the event of my employment termination for any reason, I
will immediately deliver to Gap Inc. all company property, including all
documents, materials or property of any description, or any reproduction of such
materials, containing or pertaining to any Confidential Information.

 

Additionally, I agree that so long as I am employed by Gap Inc. or receiving
income continuation from Gap Inc., and for a period of one year thereafter, I
will not, directly or indirectly, on behalf of me, any other person or entity,
solicit, call upon, recruit, or attempt to solicit any of Gap Inc.’s employees,
consultants, customers, or vendors. I further agree that I will not directly or
indirectly, on behalf of me, any other person or entity, interfere or attempt to
interfere with Gap Inc.’s relationship with any person who at any time was an
employee, consultant, customer or vendor or otherwise has or had a business
relationship with Gap Inc.

 

ACKNOWLEDGED AND AGREED TO THIS 30th DAY OF SEPTEMBER, 2004.

 

/s/ Gary Muto

--------------------------------------------------------------------------------

Gary Muto